 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:                                                         Case No. 20-35336(cgm)
                                                                Chapter 13
 ROBIN K.M. MARTINI


                                     Debtor(s).
 -----------------------------------------------------------x



                                 LOSS-MITIGATION ORDER

A Loss Mitigation Request was filed by the

        X Debtor on June 10, 2020
        □ Creditor on [Date] _____________, 20__;

        □ The Court raised the possibility of Loss Mitigation on [Date] __________, 20
          __.

Pursuant to the Loss Mitigation Program Procedures, the parties have had notice and an
opportunity to object. Upon the foregoing, it is hereby

        ORDERED, that the following parties (collectively, the “Loss Mitigation
Parties”) are directed to participate in Loss Mitigation on Loan ending in #2739:

        1. The Debtor, ROBIN K.M. MARTINI; and

        2. The Creditor, SERVIS ONE, INC DBA BSI FINANCIAL SERVICES with
respect to 115 Pearl Street, Kingston, NY 12401.

        ORDERED, that the Loss Mitigation Parties shall comply with the Southern
District of New York Loss Mitigation Program Procedures; and it is further

       ORDERED, that the Loss Mitigation Parties shall observe the following
deadlines:

        ⦁    Within 7 days of the entry of this Order:

                 ⦁    Service of this Order: The Loss Mitigation Party seeking Loss
                      Mitigation shall serve this Order upon the other Loss Mitigation
                      Parties and any additional parties that were served with the Loss
           Mitigation Request. Upon service of this Order, an affidavit of service
           shall be filed with the Court.

⦁   Within 7 days of the service of the Loss Mitigation Order:

       ⦁   Designation of Contact Persons: Each Loss Mitigation Party shall
           designate contact persons and disclose contact information, unless this
           information has been previously provided. As part of this obligation,
           the Creditor shall furnish each Loss Mitigation Party with written
           notice of the name, address and direct telephone number of the person
           who has full settlement authority on the loan in question as well as the
           attorney or law firm representing the Creditor in the Loss Mitigation;
           and

       ⦁   Creditor Loss Mitigation Affidavit: The Creditor shall serve upon
           the Debtor and Debtor’s attorney a request for information using the
           “Creditor Loss Mitigation Affidavit” form and shall file the “Creditor
           Loss Mitigation Affidavit” form and proof of service of same on the
           Court’s Electronic Case Filing System (ECF). The Creditor may
           designate its contact and attorney in the “Creditor Loss Mitigation
           Affidavit.”

⦁   Within 14 days of the service of the Creditor Loss Mitigation Affidavit:

       ⦁   Debtor Loss Mitigation Affidavit: The Debtor shall serve upon the
           Creditor all documents requested in a response to Creditor’s request
           for information using the “Debtor Loss Mitigation Affidavit” and
           Debtor shall file proof of service of said documents using the “Debtor
           Loss Mitigation Affidavit” on ECF. All documents shall be sent in one
           complete package and served upon the Creditor’s designated contact
           person and the Creditor’s attorney.

⦁   Within 21 days of the service of the Debtor Loss Mitigation Affidavit:

       ⦁   Conference Call: The Loss Mitigation Parties and their attorneys shall
           participate in a conference call to discuss the status of Loss Mitigation.

       ⦁   Second Creditor Loss Mitigation Affidavit (if any): The Creditor
           shall file on ECF and serve upon the Debtor and Debtor’s counsel a
           second “Creditor Loss Mitigation Affidavit” setting forth any
           additional financial documents required from the debtor(s), including,
           if applicable, a detailed description of any inconsistencies found by the
           Creditor in the Debtor’s documents that requires further clarification
           and the clarification required, together with an affidavit of service for
           same. Failure to timely file the “Creditor Loss Mitigation Affidavit”
           requesting additional documents or explanations of inconsistences,
           if any, may result in the Creditor waiving its right to obtain addition
           financial information from the Debtor and said Creditor may be
           required to accept the Debtor’s representations regarding income or
           other financial matters;

⦁   Within 14 days of the service of the Second Creditor Loss Mitigation
    Affidavit:

       ⦁   Second Debtor Loss Mitigation Affidavit (if any): The Debtor shall
           provide any requested information to the Creditor and file on ECF a
           second “Debtor Loss Mitigation Affidavit” demonstrating service of
           same upon the Creditor.

⦁   Within 60 days of the service of the Loss Mitigation Order:

       ⦁   Second Conference Call: The Loss Mitigation Parties and their
           attorneys shall participate in a second conference call if any documents
           remain outstanding.

       ⦁   Status Report: The Loss Mitigation Parties shall file a status report in
           the form of a letter evidencing compliance with this Order and
           updating the Court on the status of the Loss Mitigation and
           summarizing the conference call.

⦁   Within 75 days of service of the Loss Mitigation Order:

       ⦁   Status Conference: The first status conference shall be held in this
           case on November 10, 2020 at 9:00 AM at the United States
           Bankruptcy Court located at 355 Main Street, Poughkeepsie, New
           York (the “Initial Status Conference”). The Loss Mitigation Parties
           shall appear at the Status Conference and provide the Court with a
           verbal Status Report. The Initial Status Conference cannot be
           adjourned without permission of the Court and consent of the other
           Loss Mitigation Parties.

           ⦁   If the Debtor has failed to provide any and all of the requested
               documents prior to the Initial Status Conference, the Debtor shall
               appear at the Initial Status Conference with said documents or be
               prepared to testify as to why the Debtor has failed to provide them.

           ⦁   Should Debtor fail to provide to the Creditor all requested
               documentation as required by the Creditor’s First and/or Second
               Loss Mitigation Affidavits by the Initial Status Conference, the
               Creditor may seek termination of Loss Mitigation at the Initial
               Status Conference, provided that the Creditor files a “Request to
               Terminate Loss Mitigation” at least seven (7) days prior to the
               Initial Status Conference in accordance with the Loss Mitigation
               Program Procedures.
                       ⦁   At the Initial Status Conference, the Court may consider a
                           Settlement reached by the Loss Mitigation Parties, or may adjourn
                           the Initial Status Conference, as necessary.


          ⦁   Within 30 days of the Initial Status Conference:

                  ⦁    Creditor Status Report: The Creditor shall file a status report
                       indicating whether or not the Debtor is entitled to a loan modification.
                       If a modification is offered, this status report shall set forth the terms
                       and conditions thereof. If no determination has been made upon this
                       loan, the status report shall include the name and phone number of the
                       underwriter reviewing the file and the exact level of review of the loan.
                       Failure to do so may result in the Court scheduling a date for Creditor,
                       by a representative of same with full settlement and negotiation
                       authority, to appear before it to explain why it has not provided to the
                       Debtor with such information.

                           ⦁   Appearance of Bank Representative: Should a representative
                               of the Creditor be required to appear at any time during the
                               Loss Mitigation, the Creditor shall file a letter designating the
                               agent appearing before the Court upon ECF.

   And it is further

           ORDERED, that any matters that are currently pending between the Loss
   Mitigation Parties may be adjourned by the Court to the date of the Initial Status
   Conference to the extent those matters concern (1) relief from the automatic stay, (2)
   objection to the allowance of a proof of claim, (3) reduction, reclassification or avoidance
   of a lien, (4) valuation of a Loan or Property, (5) objection to confirmation of a plan of
   reorganization; or (6) any other matter so scheduled by the Court.

           ORDERED that in a chapter 7 case, the entry of this Order automatically defers
    the entry of an order granting the Debtor’s discharge until one day after an “Order
    Terminating Loss Mitigation and Final Report” is filed pursuant to Federal Rule of
    Bankruptcy Procedure 4004(c)(2). The time to object to the Debtor’s discharge or the
    dischargeability of a debt is NOT extended by this Order; and it is further


            ORDERED, that the time for each Creditor that is a Loss Mitigation Party in this
   case to file an objection to a plan of reorganization shall be extended until 14 days after
   the filing of an “Order Terminating Loss Mitigation and Final Report.”


                                                               /s/ Cecelia G. Morris
                                                               _______________________
Dated: August 21, 2020                                         Hon. Cecelia G. Morris
Poughkeepsie, New York                                         Chief U.S. Bankruptcy Judge
